DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
The last sentence of [0323] reads “tie 3100” which should be “tie 3110”
[0325] has a portion which reads “first interior surface region 3110” which should read “first interior surface region 3180” 
Appropriate correction is required.
Claim Objections
Claim(s) 21-35 is/are objected to because of the following informalities:
Claim 21, Ln. 14 recites “seal forming” which should read “seal-forming” for consistency
Claim 22, Ln. 2 recites “dome shaped” which should read “dome-shaped” for consistency with how it is written elsewhere in the claims
Claim 21, Ln. 17 recites “seal forming” which should read “seal-forming” for consistency
Claim 21, Ln. 20 recites “seal forming” which should read “seal-forming” for consistency
Claim 21, Ln. 23 recites “the chamber” which should read “the plenum chamber” for consistency
Claim 29, Ln. 2 recites “dome shaped” which should read “dome-shaped” for consistency with how it is written elsewhere in the claims
Claim 33 twice recites “dome shaped” which should read “dome-shaped” for consistency with how it is written elsewhere in the claims
Claim 33, Ln. 22 recites “seal forming” which should read “seal-forming” for consistency
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blowout prevention system configured to counter a force acting on the unsupported edge of the elastomeric seal-forming portion due to a pressure within the chamber” in claims 21 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “blowout prevention system” in claim 21 is best understood from the specification as at least: tie 3110 or rib 3155 on one lateral side of the elastomeric seal-forming portion (e.g. ¶0275).
The corresponding structure for the “blowout prevention system” in claim 36 is best understood from the specification as at least: tie 3110 or rib 3155 on both lateral sides of the elastomeric seal-forming portion (e.g. ¶0275).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22, 27, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (U.S. Pub. 2008/0110464) (including Lithgow et al. – U.S. Pub. 2004/0118406, as incorporated by reference in its entirety by Davidson in ¶0065).
Regarding claim 21, Davidson discloses a cushion assembly (Figs. 1-15 #10; ¶¶0064-0068) for a patient interface (¶0064) for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to a patient's airways including at least entrance of the patient's nares, wherein the patient interface is configured to maintain a therapy pressure in a range of about 4 cmH2O to about 30 cmH2O above ambient air pressure in use, throughout the patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing (¶¶0002-0003, 0065), the cushion assembly comprising: an elastomeric seal-forming portion (Fig. 1 #14; ¶¶0065, 0068; Lithgow – ¶0139) that is bisected by a sagittal plane (approximately identified with line in below annotated Fig. 1) that includes a line tangent to the elastomeric seal-forming portion at a superior tangent point (upper right along line in annotated Fig. 1) and at an inferior tangent point (lower left along line in annotated Fig. 1), the elastomeric seal-forming portion terminating at an unsupported edge (e.g. Figs. 10-14 #32; ¶0074) and forming at least part of a plenum chamber (central interior space of Figs. 1-2), the elastomeric seal-forming portion having an interior surface (viewed from Fig. 2; see also Figs. 10-14 interior of #32) inside the plenum chamber and an exterior surface (viewed from Fig. 1; see also Figs. 10-14 exterior of #32) outside the plenum chamber, the elastomeric seal-forming portion comprising: a superior region (Fig. 1 upper right) that is intersected by the sagittal plane in the vicinity of the superior tangent point; an inferior region (Fig. 1 lower left) that is intersected by the sagittal plane and includes the inferior tangent point; and a first support region (Fig. 1 one lateral side of #14) located on one side of the sagittal plane between the inferior region and the superior region; and a blowout prevention system (Fig. 2 #30 on the one lateral side; ¶¶0072-0073) configured to counter a force acting on the unsupported edge of the elastomeric seal-forming portion due to a pressure within the plenum chamber (e.g. ¶¶0072-0073), the blowout prevention system being attached to the elastomeric seal-forming portion at the first support region of the elastomeric seal-forming portion (e.g. Fig. 2). Various terms recited in the instant claim (e.g. dome-shaped, saddle-shaped, cylinder-shaped) are defined in the Glossary section of the instant application (beginning at ¶0386 of the specification) and those definitions are applied to examination of the claim. Note is also made of the shape definitions illustrated in Figs. 3B-3F & 3H of the instant application. It is noted that Davidson in ¶0065 incorporates by reference U.S. Appn. 10/655,622. That incorporated reference is published as Lithgow et al. (U.S. Pub. 2004/0118406) and the citations identified above as “Lithgow” are from that reference incorporated “in its entirety” by Davidson. As underlying support cushion 30 is taught by Davidson to “provide a support structure for the membrane 32” (¶0072) and to “add rigidity to the membrane 32 at the sides of the patient's mouth and cheeks (¶0073) it is considered to be at least a functional equivalent of the disclosed blowout prevention system. The claim does not require the blowout prevention system to be attached to the unsupported edge of the elastomeric seal-forming portion.

    PNG
    media_image1.png
    375
    435
    media_image1.png
    Greyscale

Davidson – Annotated Fig. 1
Davidson fails to explicitly disclose the exterior surface of the elastomeric-seal forming portion at the superior region being dome-shaped; the exterior surface of the elastomeric seal-forming portion at the inferior region being saddle-shaped; the exterior surface of the elastomeric seal-forming portion at the first support region being cylinder-shaped and/or saddle-shaped.
While not explicitly discussing the particular shaping requirements of the instant claim the drawings of Davidson are illustrative of various curvatures provided to face-contacting portion 14. The views of at least Figs. 1, 3 & 8 can be considered to be suggestive of the required dome-shape at the superior region (see annotated figures below). Similarly, the views of at least Figs. 1, 3 & 4 can be considered to be suggestive of the required saddle-shape at the inferior region (see annotated figures below). Regarding the first support region it is noted that the two recited shape options do not need to be present throughout the entire first support region, particularly since the two recited shapes are mutually exclusive and thus if the clause is read with the “and” option each shape can only comprise a portion of the overall first support region. Additionally, the claim does not specify any particular extend of the first support region which the recited shape must cover. Thus, identifying one of the shapes over even a square millimeter would be sufficient for reading on the claim. With these considerations in mind one of ordinary skill in the art would have considered it prima facie obvious that there would exist at least one small portion of face-contacting portion 14 somewhere between the superior region and the inferior region which would have a cylinder-shape based upon the cross-sectional curvature illustrated of membrane 32 in Fig. 4 together with an obvious consideration that at least some portion of membrane 32 along its height will be flat over a limited distance, thus meeting the instant application’s definition of cylinder-shaped.

    PNG
    media_image2.png
    369
    411
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    316
    424
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    415
    307
    media_image4.png
    Greyscale

Davidson – Annotated Figs. 1, 3 & 8 – dome-shaped superior region


    PNG
    media_image5.png
    369
    411
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    316
    424
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    326
    409
    media_image7.png
    Greyscale

Davidson – Annotated Figs. 1, 3 & 4 – saddle-shaped inferior region
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Davidson the exterior surface of the elastomeric-seal forming portion at the superior region being dome-shaped; the exterior surface of the elastomeric seal-forming portion at the inferior region being saddle-shaped; the exterior surface of the elastomeric seal-forming portion at the first support region being cylinder-shaped based upon how those particular shapings are suggested by the illustrations in Davidson. 
Regarding claim 22, Davidson teaches the invention as modified above and further suggests as obvious the exterior surface of the elastomeric seal-forming portion is dome-shaped between the first support region and the inferior region (see annotated figures below).

    PNG
    media_image8.png
    369
    411
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    316
    424
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    229
    403
    media_image10.png
    Greyscale

Davidson – Annotated Figs. 1, 3 & 7 – dome-shaped lower corner
Regarding claim 27, Davidson teaches the invention as modified above and further teaches the elastomeric seal-forming portion further comprises a second support region (Fig. 1 other lateral side of #14) located on an opposite side of the sagittal plane from the first support region between the inferior region and the superior region. Davidson as modified above further suggests as obvious the exterior surface of the elastomeric seal forming portion at the second support region being cylinder-shaped 
Regarding claim 34, Davidson teaches the invention as modified above and further teaches a patient interface (¶0064) comprising: the cushion assembly of claim 21 (see above); a rigid shell (¶¶0004, 0064) removably connected to the cushion assembly; and headgear (¶0004) removably attached to the rigid shell (Lithgow – ¶0111). As was noted in claim 21 above, Davidson in ¶0065 incorporates by reference in its entirety U.S. Appn. 10/655,622 which corresponds to the published Lithgow et al. (U.S. Pub. 2004/0118406).
Regarding claim 35, Davidson teaches the invention as modified above and further teaches a CPAP (¶0002) system comprising: the patient interface according to claim 34 (see above); a flow generator (¶0003) configured to pressurize a flow of gas; and an air delivery tube (¶0003) configured to deliver the pressurized gas to the patient interface.
Allowable Subject Matter
Claims 23-26 and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-49 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, Davidson fails to teach or suggest the blowout prevention system comprises a first tie with opposing ends that are attached to the first support region of the elastomeric seal-forming portion and a middle portion between the opposing ends, the middle portion being separated from the elastomeric seal-forming portion so that gas in the plenum chamber is allowed to flow between the first tie and the elastomeric seal-forming portion. It is initially noted that the instant claim does not invoke 35 U.S.C. 112(f). There is no teaching or suggestion in Davidson of the type of tie structure recited by the instant claim.
No alternate prior art is found which includes the type of tie recited by the instant claim and which also would meet all of the requirements of claim 21.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 28, Davidson fails to teach or suggest a second tie with opposing ends that are attached to the second support region of the elastomeric seal-forming portion and a middle portion between the opposing ends, the middle portion being separated from the elastomeric seal-forming portion so that gas in the plenum chamber is allowed to flow between the second tie and the elastomeric seal-forming portion. The claim is generally found allowable for the same reasons as discussed above in regard to the first tie limitation in claim 23.
Regarding claim 33, Davidson fails to teach or suggest the requirements of the instant claim. It is noted that the instant claim includes the allowable limitations of both claims 23 and 28.
Regarding claim 36, the prior art fails to teach or suggest a cushion assembly having all elements and functionality required by the instant claim. Of particular note the claim requires both a blowout prevention system, see above 35 U.S.C. 112(f) interpretation of the limitation, and a greater tackiness of the exterior surface of the elastomeric seal-forming portion in the inferior region than in the superior region.
There are several prior art readable toward the blowout prevention system of the claim, such as: McGinnis (U.S. Patent 4907584; Figs. 1-2), Worboys et al. (U.S. Pub. 2008/0006277; Figs. 7-14), Davidson et al. (U.S. Pub. 2008/0110464; Figs. 2 & 9), Prentice et al. (U.S. Pub. 2014/0174446; Figs. 3-5), Bowsher (U.S. Pub. 2016/0339196; Figs. 1 & 4), Grashow et al. (U.S. Pub. 2017/0368286; Fig. 9), and Olsen et al. (U.S. Pub. 2018/0185598; Figs. 15, 18 & 21). However, there is no teaching or suggestion in any of those references of the selectively greater tackiness in the inferior region as opposed to the superior region which is required of the instant claim.
Certain analogous prior art is found which discusses a concern with tackiness of a mask cushion (e.g. Barlow et al. – U.S. Pub. 2012/0067349; ¶0297). However, the discussion of tackiness in Barlow is only suggestive of a tackiness which would be equally applied around the mask cushion. There is no teaching or suggestion of the differential locating of tackiness required by the instant claim.
It is thus found there is not a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have modified any of the prior art references having a suitable blowout prevention system in order to have included the differential tackiness locations required by the instant claim without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785